
	

113 S660 IS: Innovation Through Trade Act of 2013
U.S. Senate
2013-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 660
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2013
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Trade Act of 1974 to establish the position
		  of Chief Innovation and Intellectual Property Negotiator in the Office of the
		  United States Trade Representative to ensure the protection of United States
		  innovation and intellectual property interests, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Innovation Through Trade Act of
			 2013.
		2.Establishment of Chief
			 Innovation and Intellectual Property Negotiator
			(a)In
			 generalSection 141 of the
			 Trade Act of 1974 (19 U.S.C. 2171) is amended—
				(1)in subsection (b), by striking paragraph
			 (2) and inserting the following:
					
						(2)There shall be in the Office three Deputy
				United States Trade Representatives, one Chief Agricultural Negotiator, and one
				Chief Innovation and Intellectual Property Negotiator, who shall be appointed
				by the President, by and with the advice and consent of the Senate. As an
				exercise of the rulemaking power of the Senate, any nomination of a Deputy
				United States Trade Representative, the Chief Agricultural Negotiator, or the
				Chief Innovation and Intellectual Property Negotiator submitted to the Senate
				for its advice and consent, and referred to a committee, shall be referred to
				the Committee on Finance. Each Deputy United States Trade Representative, the
				Chief Agricultural Negotiator, and the Chief Innovation and Intellectual
				Property Negotiator shall hold office at the pleasure of the President and
				shall have the rank of Ambassador.
						;
				and
				(2)in subsection (c)—
					(A)by moving paragraph (5) two ems to the
			 left; and
					(B)by adding at the end the following:
						
							(6)The principal functions of the Chief
				Innovation and Intellectual Property Negotiator shall be to conduct trade
				negotiations and to enforce trade agreements relating to United States
				intellectual property and to take appropriate actions to address acts,
				policies, and practices of foreign governments that have a significant adverse
				impact on the value of United States innovation. The Chief Innovation and
				Intellectual Property Negotiator shall be a vigorous advocate on behalf of
				United States innovation and intellectual property interests. The Chief
				Innovation and Intellectual Property Negotiator shall perform such other
				functions as the United States Trade Representative may
				direct.
							.
					(b)CompensationSection 5314 of title 5, United States
			 Code, is amended by striking Chief Agricultural Negotiator. and
			 inserting the following:
				
						Chief Agricultural Negotiator, Office of the United
				  States Trade Representative.
						Chief Innovation and Intellectual Property
				  Negotiator, Office of the United States Trade
				  Representative.
					.
			(c)Report
			 requiredNot later than 180
			 days after the appointment of the first Chief Innovation and Intellectual
			 Property Negotiator pursuant to paragraph (2) of section 141(b) of the Trade
			 Act of 1974, as amended by subsection (a), and every 180 days thereafter, the
			 United States Trade Representative shall submit to the Committee on Finance of
			 the Senate and the Committee on Ways and Means of the House of Representatives
			 a report describing in detail—
				(1)enforcement actions taken by the Trade
			 Representative during the 180 days preceding the submission of the report to
			 ensure the protection of United States innovation and intellectual property
			 interests; and
				(2)other actions taken by the Trade
			 Representative to advance United States innovation and intellectual property
			 interests.
				
